UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6555


KEVIN HARBIN, a/k/a Kevin Habin,

                Plaintiff - Appellant,

          and

AUGUSTUS MCBETH; ROBERT HUTTO; JOHN HENRY HART; KYRIE JOHNSON;
MICHAEL YOUNG; RAS’KHAFRE; JARVIS GIBBS; MARKEY LINEN; DARVIN
ALLEN; CARLOS ROLIND; CHRISTOPHER GALE; HENRY J. DUKES;
KENNETH WHITE; LESHAUN BYRD; RAFI-AL JAMI; RASCHAUN COLBERT;
WILLIAM SIMS,

                Plaintiffs,

          v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; WILLIAM R. BYARS,
JR., Director; JOHN H. CARMICHAEL, JR., Deputy Director; GARY
A. BOYD, Director of Inmate Service; LLOYD J. ROBERTS, Chief
Chaplain of Inmate Service; OMAR SHAHEED, Senior Muslim
Chaplain of Islam Affairs; TAMIR ABDUL MUTAKABLUIR, Islam
Affairs; REGINALD CRUZ, Chaplain of Inmate Service; GLENN
SHERMAN, Chaplain of Inmate Service; DAVID TATARSKY, General
Counsel; SANDRA BOWIE, Policy Development; J. MICHAEL BROWN,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. J. Michelle Childs, District Judge.
(6:13-cv-01973-JMC)


Submitted:   June 25, 2015                  Decided:   June 30, 2015
Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin L. Harbin, Appellant Pro Se. Andrew Lindemann, DAVIDSON &
LINDEMANN, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Keven   Harbin   appeals   the   district   court’s   order    denying

relief on his 42 U.S.C. § 1983 (2012) complaint.              The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2012).           The magistrate judge recommended

that relief be denied and advised Harbin that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.             Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).    Harbin has waived appellate review by failing to

file    specific    objections     after     receiving     proper    notice.

Accordingly, we affirm the judgment of the district court.

       We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                     AFFIRMED




                                        3